Case:20-11590-TBM Doc#:96 Filed:07/16/20               Entered:07/16/20 15:06:13 Page1 of 3




                 UNITED STATES BANKRUPTCY COURT
                   FOR THE DISTRICT OF COLORADO
 In re:                           )
                                  )
 REAL GOODS SOLAR, INC.           ) Case No. 20-11590-TBM
 EIN: XX-XXXXXXX                  )
                                  ) Chapter 7
        Debtor.                   )
                                  )

 MOTION TO REJECT TRANSPORTATION MANAGEMENT AGREEMENT WITH
                   VENTURE GLOBAL SOLUTIONS


       Jeanne Y. Jagow, as chapter 7 Trustee for the bankruptcy estate of Real Goods Solar, Inc.
(“Trustee”), through undersigned counsel, hereby files this Motion to Reject Transportation
Management Agreement with Venture Global Solutions (this “Motion”). In support hereof,
Trustee states as follows:

                                        BACKGROUND

       1.     On March 5, 2020, Real Goods Solar, Inc. (“Debtor”) filed for bankruptcy relief
under Chapter 7, title 11 of the United States Code.

       2.      Trustee is the duly appointed and acting chapter 7 Trustee of the bankruptcy estate
of Debtor.

        3.      Debtor is a Colorado corporation with its corporate headquarters located at 110 16th
Street, Fl. 3, Denver, CO 80202. Debtor’s original business consisted of the sale and installation
of solar energy systems across the continental United States and Hawaii (the “Solar Division”).
Debtor’s primary customers were homeowners and small commercial building owners in the
United States. Debtor and its subsidiaries offered turnkey solar services, including design,
procurement, permitting, build-out, grid connection, financing referrals and warranty work for its
customers.

        4.      On or around December 14, 2018, Debtor executed a Transportation Management
Agreement (the “Agreement”) with Venture Global Solutions (“VGS”), pursuant to which VGS
agreed to provide two types of services: “transportation management” and “value-added” service.
A copy of the Agreement is attached as Exhibit 1 and a copy of the Amendment to the Agreement
is attached as Exhibit 2.

       5.       According to the Agreement, “transportation management” services included
network design, procurement, carrier management, order management, tendering, event
management, exception management, freight bill audit and payment, key performance indicators
and logistics reporting for inbound raw materials and outbound finished goods.
Case:20-11590-TBM Doc#:96 Filed:07/16/20               Entered:07/16/20 15:06:13 Page2 of 3




         6.     Also according to the Agreement, “value-added services” included warehousing,
kitting, and order fulfillment services.

       7.      The term of the Agreement was 36 months, and it expires in December 2021.

      8.      Pursuant to the Agreement, Debtor was obligated to pay VGS pursuant to the Rates
and Charges document attached to the contract as Exhibit B and pursuant to the Amendment to the
Agreement attached hereto as Exhibit 2.

       9.      By this Motion, Trustee seeks entry of an order rejecting the Agreement and any
contract or agreement for services between Debtor and VGS.

                          LEGAL AUTHORITY AND ARGUMENT

      10.      Pursuant to 11 U.S.C. § 365(a), “the trustee, subject to the court’s approval, may
assume or reject any executory contract or unexpired lease of the debtor.”

       11.     The Bankruptcy Code does not define the term “executory contract.” The widely
accepted definition of the term is “a contract under which the obligation of both the bankrupt and
the other party to the contract are so far unperformed that the failure of either to complete
performance would constitute a material breach excusing performance of the other.” Johnson v.
Smith (In re Johnson), 501 F.3d 1163, 1174 (10th Cir. 2007) (quoting Vern Countryman,
Executory Contracts in Bankruptcy: Part I, 57 Minn. L. Rev. 439, 460 (1973)) (internal quotation
marks omitted).

        12.     In determining whether an executory contract or unexpired lease should be rejected,
courts are deferential to the Debtor’s business judgment. See In re Tilco, Inc., 558 F.2d 1369, 1372
(10th Cir. 1977).

       13.   The Agreement is executory because VGS is obligated to provide services to
Debtor and Debtor is obligated to pay VGS for such services.

        14.    Trustee, exercising her business judgment, has determined that it is in the best
interests of the estate to reject the Agreement. Debtor’s business is not operating and the
Agreement is no longer necessary for business operations or wind down efforts.

        15.      Accordingly, Trustee seeks Court authority to reject the Agreement, effective as of
the date of filing this Motion.




//
//



                                                 2
Case:20-11590-TBM Doc#:96 Filed:07/16/20                 Entered:07/16/20 15:06:13 Page3 of 3




       WHEREFORE, Trustee respectfully requests that the Court enter an Order (i) granting
this Motion; (ii) authorizing Trustee to reject the Agreement, effective as of the date of filing this
Motion; and (iii) for such other and further relief as the Court deems just and proper.

Dated: July 16, 2020                                  Respectfully submitted

                                                      ONSAGER | FLETCHER | JOHNSON LLC

                                                      s/ Gabrielle G. Palmer
                                                      Joli A. Lofstedt, #21946
                                                      Gabrielle G. Palmer, #48948
                                                      600 17th Street, Suite 425N
                                                      Denver, Colorado 80202
                                                      Ph: (720) 457-7064
                                                      joli@OFJlaw.com
                                                      gpalmer@OFJlaw.com

                                                      Counsel for Jeanne Y. Jagow
                                                      as chapter 7 Trustee




                                                  3
